Exhibit 21 BRISTOW GROUP INC. Subsidiaries of the Registrant as of March 31, 2010 Company Place of Incorporation Percentage of Stock Owned Aero Participacoes e Empreendimentos Ltda. Brazil % ALN, Inc. Delaware % Atyrau-Bristow Airways Services Kazakhstan 49 % * Aviashelf Aviation Co. Russia % * BL Scotia LP. Scotland % BL Holdings B.V. . Netherlands % BL Participacoes Ltda. . Brazil % Bristow Alaska, Inc. Alaska % Brilog Leasing Limited Cayman Islands % Bristow Academy Inc. California % * Bristow Aviation Holdings Limited England 49 % Bristow Caribbean Ltd. Trinidad/Tobago 40 % * Bristow Cayman Ltd. Cayman Islands % Bristow Helicopter Group Limited England % * Bristow Helicopters Australia Pty. Ltd Australia % * Bristow Helikopters BV Netherlands % * Bristow Helicopters Inc. Delaware % Bristow Helicopters (International) Limited England % * Bristow Helicopters Leasing Limited England 60 % * Bristow Helicopters Limited England % * Bristow Helicopters (Nigeria) Limited Nigeria 40 % * BristowInternational Panama, Inc. Panama % Bristow Management Services Pty Limited Australia % * Bristow Norway AS Norway % * Bristow Panama Inc Panama % Bristow Southeast Asia Limited England % * Bristow Staff Pension Scheme Trustees Limited. England % * Bristow Technical Services Ltd England % * Bristow (U.K.) LLP England % Bristow US L.L.C. Louisiana % Bristow International Aviation (Guernsey) Limited Guernsey % * Caledonian Helicopters Ltd England % * COHC General Aviation Maintenance & Engineering Co. Limited China 13 % * FB Heliservices Limited England 50 % * FB Leasing Limited England 50 % * FBS Limited England 50 % * Heliservicio Campeche S.A. de C.V. Mexico 24 % Helideck Certification Agency Limited Scotland 50 % * Kingsmill Insurance Company Limited Guernsey % * Lider Aviacao Holding S.A. . Brazil % Pan African Airlines (Nigeria) Ltd. Nigeria % Petroleum Air Services Egypt 25 % Rotorwing Leasing Resources, LLC. Louisiana 99 % Sakhalin Bristow Air Services Limited England 60 % * Severn Aviation Ltd. England % * Sky Select Ltd. England % * Turkmenistan Helicopters Limited Turkmenistan 51 % * United Helicopters Limited England % * Viscom Limited Scotland 33 % * *Percentage owned by Bristow Aviation Holdings Limited or its subsidiaries
